FILED
                            NOT FOR PUBLICATION                              MAY 18 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10484

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00612-HDM

  v.
                                                  MEMORANDUM *
PATRICK RANEY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                   Howard D. McKibben, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges

       Patrick Raney appeals from the 87-month sentence imposed following his

guilty-plea conviction for being a felon in possession of a firearm, in violation of

18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Raney contends that the sentence is substantively unreasonable because the

district court failed to consider several of his mitigating arguments. The record

reflects that the district court considered Raney’s arguments in mitigation, and

engaged in a thorough analysis of the 18 U.S.C. § 3553(a) sentencing factors,

before concluding that a sentence at the high end of the adjusted Guidelines range

was appropriate. The sentence is substantively reasonable in light of the totality of

the circumstances and the section 3553(a) sentencing factors. See Gall v. United

States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                    11-10484